Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10-14-20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 USC 102(a)(1) as being anticipated by Eran et al. (hereinafter “Eran”, US Patent Publication 2011/0106736 A1).

As per claims 1, 13, 20, Eran discloses A system, method, and article of manufacture comprising: 
persistent storage containing configuration and operational data related to a managed network, an action configurator application, and an action execution application; and one or more processors configured to: 
receive, by way of the action configurator application, a specification of an action type from a plurality of supported action types (paragraph [0036]); 

receive, by way of the action configurator application, a specification of an input source for actions generated using the action type, wherein the input source identifies a subset of the configuration and operational data (paragraphs [0009, 0025, 0039]); 

receive, by way of the action configurator application, a specification of one or more target users and an output modality for the actions (paragraphs [0012, 0069]); 

receive, by way of the action configurator application, a specification of a condition that causes the actions to be generated (paragraphs [0012, 0025]); 

store, in the persistent storage, representations of the action type, input source, the target users, the output modality, and the condition as an action generator (paragraphs [0012-0014]); 

determine that the condition has been satisfied (paragraphs [0012-14]); 

in response to determining that the condition has been satisfied, cause the action execution application to: 
execute the action generator on the input source, and produce an output for one of the target users by way of the output modality (paragraphs [0033, 0060]).  

As per claim 2, Eran discloses The system of claim 1, wherein the input source identifies a database table or a log file stored within the persistent storage (paragraphs [0027, 0040]).  

As per claim 3, Eran discloses The system of claim 1, wherein the output modality is a section of a particular graphical user interface that the system provides to the target users (paragraphs [0012-14]).  

As per claim 4, Eran discloses The system claim 1, wherein the one or more target users have a specified persona or role with respect to the managed network (paragraphs [0012-14]).  

As per claims 5, 14, Eran discloses The system of claim 1, wherein the condition is triggered based on a periodic schedule (paragraphs [0012, 0026]).  

As per claims 6, 15, Eran discloses The system of claim 1, wherein the condition is triggered based on the one of the target users requesting a web page (paragraphs [0012-14]).  

As per claim 7, Eran discloses The system of claim 1, wherein the action configurator application is disposed within a computational instance of a remote network management platform, and wherein the action execution application is disposed within a central instance of the remote network management platform.  

As per claims 8, 16, Eran discloses discloses The system of claim 1, wherein the action type is a rule-based model, and wherein the one or more processors are further configured to: 
receive, by way of the action configurator application, a specification of one or more rules for the rule-based model, wherein the one or more rules are based on Boolean, arithmetic, or propositional logic (paragraphs [0012, 0057]).  

As per claims 9, 17, Eran discloses The system of claim 1, wherein the action type is a machine-learning-based model, and wherein the one or more processors are further configured to:
 receive, by way of the action configurator application, a specification of a technique of the machine-learning-based model, wherein the technique is based on one or more of classification, similarity or clustering (paragraph [0055]).  

As per claims 10, 18, Eran discloses The system of claim 1, wherein the action type is a process-mining-based model, and wherein the condition is determined by values from the input source or a key performance indicator related to the input source (paragraphs [0033, 0060]).  

As per claims 11, 19, Eran discloses The system of claim 1, wherein the action type is a decision-tree-based model, and wherein the one or more processors are further configured to: 
53receive, by way of the action configurator application, a specification of a plurality of variables with which to generate a decision tree, wherein the variables are from the input source (paragraph [0055]).

As per claim 12, Eran discloses The system of claim 1, wherein the one or more processors are further configured to: 
receive, by way of the action configurator application, a specification of a filter to apply to the input source, wherein the filter is a Boolean expression, and wherein the action generator is executed on the input source as filtered (paragraphs [0074-75]).

Conclusion
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA BURGESS ANYAN whose telephone number is (571)272-3996. The examiner can normally be reached IFP M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



August 13, 2022
/BARBARA B Anyan/Primary Examiner, Art Unit 2457